[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON APPEAL
This is an appeal from a December 6, 1991 Family Support Magistrate's decision, brought to this court pursuant to Connecticut General Statutes 46b-231 (n), which provides that "A person who is aggrieved by a final decision of a family support magistrate is entitled to judicial review by way of appeal under this section." 1 (Emphasis added.)
The December 6, 1991 decision which is being appealed is not a final decision. It was a temporary order to be reviewed on February 28, 1992. (This notwithstanding the fact that the subsequent February 28, 1992 decision also did not render a final order: that decision expressly states that "this temporary order remains." (Emphasis added.)
Since the December 6, 1991 was not a final judgment, this appeal is improper. Connecticut General Statutes46b-231(n)(1); Ebenstein and Ebenstein v. Thibault Corporation,20 Conn. App. 23, 563 A.2d 1044 (1989) (appeal only proper from a final judgment).
Accordingly, the appeal is dismissed. CT Page 3684
EDWARD R. KARAZIN, JR., JUDGE